DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

New Matter: Claims 1, 3-17, 20-23 and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amendments in the claims appears to introduce significant number of new matter issues. They are: total solids concentration greater than 10 wt%, pH greater than about 12, thermal stability greater than about 700C (no upper limit), use of spiral wound or tubular membranes (results claimed are from stirred cell testing which does not carry on to spiral wound or tubular membranes), surface area greater than or equal to 100 and 700 cm2. There is no evidence that applicant had information that the membranes 
General Observations from the disclosure: applicant uses graphene nanofiltration membranes [0057] for filtering either 0.3% or 10% black liquor (figures 3 and 4a). The nanofiltration membrane mol. Wt. cutoff ranges from 300-500, or 500-1000 Daltons [0060]. Corresponding pore size range 3-15 A0. Lignin rejection ranges from 90-99%. In the examples, applicant uses membranes made by vacuum depositing graphene oxide powder on macroporous polyethersulfone films. Membrane separation process of black liquor conducted in stirred cell set-up (13.1 cm2) by dead-end filtration (not cross flow or tangential flow). Feed solution was pH adjusted by pH 13 buffer prevent lignin precipitation. It is observed that the studies are conducted using diluted black liquor, not the real black liquor [0077]. 

Scope of enablement: Claims 1, 3-17, 20-23 and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the disclosure as explained in the paragraph about general observations above, does not reasonably provide enablement for the scope of the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
As observed in the new matter rejection, the conditions and configurations claimed do not support the results claimed. For example, concentration of at least 10%, when the disclosure has only tests at 0.3% and 10%; Temperature greater than or equal 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: membrane configured such that … and further configured such that … in claims 3-17, 20-23 and 25-28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-17, 20-23 and 25-28  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “configured such that …” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the term configured appears at 12 locations in the disclosure, it is unclear how the membranes are so configured from the disclosure to obtain the claimed results. Are these related to simply the microstructure of the graphene oxide layer on the polyethersulfone membrane, or there is more to it, like the usable form being spiral wound, tubular or in a stirred cell?  
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-17, 20-23 and 25-28 are rejected under 35 U.S.C. 103 as unpatentable over Dave et al (US 2017/0341034) in view of Samec et al (US 2017/0015692), Garaj et al (US 2017/0144107) and Huang et al, “Graphene-Based Membranes for Molecular Separation”, J. Phys. Chem. Lett. 2015, 6, 2806-2815.
	 Claims recite filtering black liquor through stacked graphene oxide sheets forming a membrane layer which is supported on a substrate, and wherein the permeability of the membrane would not decrease with time, Claims also recite configurations of membrane such as spiral wound or tubular, and conditions such as pH, temperature, and concentrations, and the % removal of lignin.
Dave teaches a graphene nanofiltration or ultrafiltration membrane which is of layered construction (abstract and figures), and teaches that it can be used for black liquor [0063]. The process steps such as providing an input stream is implicit in the process. The structure of the Dave GO membrane is identical to what is claimed and disclosed: stacks of GO sheets on the substrate (figures), the thickness ([0118], claims), 
	Regarding the substrate or support for the membrane, Dave teaches that their membrane is strong enough that it is self-supporting, which would anticipate having the substrate for support. MPEP 2131.05. Nonetheless, graphene membranes with support substrate and polysulfone as such substrate are known in the art, as taught by Huang. Huang teaches having poly ether sulfone substrate so as to have very thin graphene membranes. Garaj teaches supporting the graphene layers with a supporting membrane such as polysulfone [0079-0080] for mechanical strength. Thus one of ordinary skill in the art also would have been motivated to have such support for the graphene membrane for the same reason. Therefore, the conditions are implied and membrane performance (removal of lignin, and flux performance) are inherent properties. Notwithstanding, Dave teaches stirred cell system for testing with membrane supported over porous (slit) Parafilm and stainless steel [0166].
Regarding the permeation flux not decreasing with time, this would be an inherent property of the graphene membrane for black liquor, or for lignin. See MPEP 2112.02, and In re King cited therein. Nonetheless, Samec, in a process for filtration of black liquor, teaches in [0056] and fig. 4 that when the molecular weight cutoff is 1 kDa or less, the water flux increases over time for black liquor, which is further evidence of an inherent characteristic of black liquor filtration.
Dependent claims: lignin removed being 90-99% - this would only be a desired outcome for the black water filtration – i.e., complete removal of the contaminants from water. Since the Dave membrane is ultrafiltration and nanofiltration, it would be capable 
Polysulfone substrate is already shown above. Graphene oxide layer thickness in Dave can be from 100 nm and up to 300 nm – [0118].
Interlayer d-spacing is an inherent characteristic of graphene oxide layers. Dave – example 1 is about 9 A0. Molecular weight cutoff range claimed overlaps nanofiltration.
Regarding the structure of the membrane such as flat sheet or hollow fiber – these are well-known membrane structures and are unpatentable unless otherwise shown. Dave teaches spiral wound [0138]. Membrane area provided would depend on the amount of liquor to be processed and the process flow rate, which can be easily designed by one of ordinary skill.  Spiral wound is well known in the art and is a usable form of the flat sheet membrane and is not patentable. Similarly, hollow fiber membrane module is a usable form of the hollow fiber membranes. For evidence, see Garaj for evidence – [0082].

Response to Arguments
Applicant's arguments filed 12/21/21 have been fully considered but they are not persuasive. They are addressed in the rejection.
Regarding the argument citing Samec, fig. 4: yes, Samec does show a drop at the end (at ~ 4.5hrs) in the 1kDa data. However, applicant’s characterization of it as a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777